By the Court, McKinstry, J.:
The complaint alleges that both defendants are owners of the lot against which it is sought to enforce the assessment. The default of Bowman was entered, but the summons was never served on Bofer, nor was there any attempt to take his default. Wet the decree provides for the sale of the lot, and that both defendants—and all persons claiming under them—be forever barred and foreclosed from asserting any right or title in the premises, etc. The statute gives no authority for a decree enforcing the lien, in the absence of Bofer, one of the parties in interest. (People v. Doe, 48 Cal. 560.)
The motion to “strike out” the judgment-roll was properly denied.
Judgment reversed and cause remanded for further proceedings.
Mr. Justice Rhodes did not express an opinion.